[***]:  INDICATES THAT CERTAIN INFORMATION HAS BEEN OMITTED FROM THIS AGREEMENT
BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. 










AMENDMENT NO. 6


TO THE


MASTER SERVICES AGREEMENT
And
SUPPLEMENT A


BETWEEN


CORELOGIC SOLUTIONS, LLC


AND


NTT DATA SERVICES, LLC




Amendment 6 Effective Date October 17, 2018






This document contains proprietary and confidential information of CoreLogic and
NTT DATA Services. The information contained in this document may not be
disclosed outside either Party without the prior written permission of the other
Party.

















CORELOGIC/NTT DATA SERVICES CONFIDENTIAL







--------------------------------------------------------------------------------


[***]:  INDICATES THAT CERTAIN INFORMATION HAS BEEN OMITTED FROM THIS AGREEMENT
BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. 






AMENDMENT NO. 6
TO THE
MASTER SERVICES AGREEMENT
THIS AMENDMENT NO. 6 (this “Amendment”) is effective as of October 17, 2018 (the
“Amendment 6 Effective Date”) by and between CoreLogic Solutions LLC
(“CoreLogic”) and NTT DATA Services, LLC (“Supplier”).
WHEREAS, CoreLogic and Supplier are parties to a MSA and Supplement A, each
dated as of July 19, 2012; Amendment No. 1 to the MSA dated October 23, 2012;
Amendment No. 2 to the MSA dated December 6, 2012; Amendment No. 3 to the MSA
dated March 17, 2017; Amendment No. 4 to the MSA dated October 1, 2017, and
Amendment No. 5 dated May 15, 2018;
WHEREAS, CoreLogic and Supplier intend to further amend and restate the
Agreement documents set forth below to make changes to the Agreement based on
the disputes between the parties that were settled in the ARC/RRC Settlement
Agreement dated October 17, 2018.
NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Amendment, and of other good and valid consideration, the receipt and
sufficiency of which is hereby acknowledged, CoreLogic and Supplier hereby agree
as follows:
1.
APPLICABILITY OF PROVISIONS OF THE AGREEMENT

This Amendment is subject to, and shall be governed by, all of the provisions of
the Agreement, except to the extent such provisions are expressly modified by
this Amendment. Capitalized terms used herein shall have the respective meaning
ascribed to each by the Agreement except as otherwise expressly set forth in
this Amendment.
2.
NEW AND AMENDED CONTRACT DOCUMENTS

Effective as of 12:00:01 a.m., U.S. Pacific Time on the Amendment 6 Effective
Date:
3.2 Amended and Restated Contract Documents. The following contract documents
are hereby stricken in their entirety and replaced, respectively with those
attached to this Amendment:
Schedule A-4    Pricing and Financial Provisions
◦
In Section 4.4, in the table, added to the Charging Method of Cross Functional
Services the following: “(except for User Security Administration, which will be
charged as Ongoing Fixed Fees).”

Schedule A-4.02    Resource Unit Definitions
◦
Added the following to Section 1.3.1 EUC (Desktop/Laptop):

“As of the Amendment 6 Effective Date each EUC (Desktop/Laptop) Resource Unit
includes the services for (A) Section 1.3.5 (Desktop Application Packages),


CORELOGIC/NTT DATA SERVICES CONFIDENTIAL
Amendment No. 6    Page 1

--------------------------------------------------------------------------------

[***]:  INDICATES THAT CERTAIN INFORMATION HAS BEEN OMITTED FROM THIS AGREEMENT
BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. 






(B) Section 1.3.6 (Desktop Image Management,) (C) Section 1.3.7 End User IMACDS
– Campus and (D) Section 1.3.8 End User IMACDS – Remote.”
◦
Added the following to Section 1.3.5 EUC (Desktop Application Packages):

“As of the Amendment 6 Effective Date, this Resource Unit will no longer be
included as a separate charge outside of the EUC (Desktop/Laptop) Resource Unit.
◦
Added the following to Section 1.3.6 EUC (Desktop Image Management):

“As of the Amendment 6 Effective Date, this Resource Unit will no longer be
included as a separate charge outside of the EUC (Desktop/Laptop) Resource
Unit.”
◦
Added the following to Section 1.3.7 End User IMACDs (Campus):

“As of the Amendment 6 Effective Date, this Resource Unit will be limited to (I)
EUC (Desktop/Laptop) PC refreshes and (II) activities considered a chargeable
project under Schedule A-04.10 (Chargeable Projects).
For the avoidance of doubt, each PC refresh request shall be equal to two (2)
Resource Units.
◦
Added the following to Section 1.3.8 End User IMACDs (Remote):

“As of the Amendment 6 Effective Date, this Resource Unit will be limited to one
(1) EUC (Desktop/Laptop) PC refreshes and (II) activities considered a
chargeable project under Schedule A-04.10 (Chargeable Projects).
For the avoidance of doubt, each PC refresh request shall be equal to two (2)
Resource Units.
◦
Added the following to Section 1.10.1 User Security Administration:

“As of the Amendment 6 Effective Date, this Resource Unit has been converted to
a monthly fixed fee. In addition, as it pertains to User Security Administration
Requests where CoreLogic requests Supplier to perform what meets the criteria a
chargeable project under Schedule A-04.10 (Deemed Chargeable Projects), such
activities will be performed and invoiced as a project.
Schedule A-4.9.1    Form of Invoice
◦
On Summary Tab, Added User Security Administration as an On-going Fixed Fee in
Row 25

Schedule A-4.9.2    Form of Chargeback
◦
On Chargeback Volumes Tab, added User Security Administration to the on-going
fixed fee section on Row 8.

Schedule A-4.12 On-Going Fixed Fees
◦
Added Section 2.5 User Security Administration with the following content: “The
Ongoing-Fixed Fee identified as “User Security Administration” shall be
Supplier’s compensation for Supplier’s performance of the Services described in
Sections 1.2.7 through Section 1.2.9 of Schedule A-2.3.”





CORELOGIC/NTT DATA SERVICES CONFIDENTIAL
Amendment No. 6
2




--------------------------------------------------------------------------------

[***]:  INDICATES THAT CERTAIN INFORMATION HAS BEEN OMITTED FROM THIS AGREEMENT
BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. 






Schedule A-4.7 Rate Card
◦
Tab A-4.1 Baseline Charges

◦
Added Row 9 User Security Administration. Dollar amount in 2018 represents 3
months of the new fixed fee ($[***] per month). Dollar amount in 2019 represents
12 months of the new fixed fee. Dollar amount in 2020 represents 1 month of the
new fixed fee.

◦
Amended Row 12 End User Device Support and Messaging. Dollar amount in 2018
represents 12 months of baseline as per the amounts prior to the settlement
agreement reduced by 3 months of reductions per the settlement agreement [***].
Dollar amount in 2019 represents the amounts prior to the settlement agreement
reduced by 12 months of reductions per the settlement agreement [***]. Dollar
amount in 2020 represents the amount prior to the settlement agreement reduced
by 1 month of reductions per the settlement agreement [***].

◦
Amended Row 19 Security. Dollar amount in 2018 represents the baseline charges
as per the amounts prior to the settlement agreement reduced by 3 months of
reductions per the settlement agreement [***]. Dollar amount in 2019 represents
the baseline charges as per the amounts prior to the settlement agreement
reduced by 12 months of reductions per the settlement agreement [***]. Dollar
amount in 2020 represents the amount prior to the settlement agreement reduced
by 1 month of reductions per the settlement agreement [***]

◦
Comments added to lines 25-27 for each of the above.

◦
A-4.3 Baseline Volumes

◦
Amended Row 19 Desktop IMACS - Campus *

§
BY19 – CQ19 set to 0

◦
Amended Row 20 Desktop IMACS - Remote *

§
BY20 – CQ20 set to 0

◦
Amended Row 24 Desktop Application Package *

§
BY24 – CQ24 set to 0

◦
Amended Row 25 Desktop Image Management *

§
BY25 – CQ25 set to 0

◦
Amended Row 70 User Security Administration *

§
BY70 – CQ70 set to 0

◦
Added comment row 74

◦
A-4.4 ARC RRC Rates

◦
Added new columns A – N to represent rates from September 2018 Period of
Performance Forward

◦
Amended Row 18 EUC (Desktop/Laptop) ****A

§
Updated cells H18 – J18 to indicate the new rate of $[***]

◦
Amended Row 24 Desktop Application Package ****B

§
Updated cells H24 – J24 to $[***]

◦
Amended Row 25 Desktop Image Management ****C

§
Updated cells H25 – J25 to $[***]

◦
Amended Row 73 User Security Administration ****D



CORELOGIC/NTT DATA SERVICES CONFIDENTIAL
Amendment No. 6
3




--------------------------------------------------------------------------------

[***]:  INDICATES THAT CERTAIN INFORMATION HAS BEEN OMITTED FROM THIS AGREEMENT
BECAUSE IT IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED. 






§
Updated cells H73 – J73 to $[***]

◦
Added comments in rows 79-82



3.
GOVERNING LAW.

This Amendment shall be governed by and construed in accordance with the terms
set forth in Section 19.4 of the Agreement.
4.
HEADINGS.

The article and section headings and the table of contents used herein are for
reference and convenience only and will not be considered in the interpretation
of this Amendment.
5.
OTHER PROVISIONS OF THE AGREEMENT UNCHANGED.

Except as specifically amended by this Amendment, all other provisions of the
Agreement shall remain in full force and effect and shall not be altered by this
Amendment.
6.
SIGNATURES.

This Amendment may be signed in multiple counterparts, each of which shall be an
original but all of which shall constitute one and the same Amendment.
Signatures to this Amendment sent by facsimile or by PDF shall be deemed for all
purposes to be the same as original signatures.
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the Amendment 6 Effective
Date.
CORELOGIC SOLUTIONS, LLC
NTT DATA SERVICES, LLC


By: /s/ Kevin Tang 


Printed Name:


Kevin Tang


Title: Sr. Leader, SCVM


By: /s/ John Evans               


Printed Name:


John Evans


Title: Client Executive





CORELOGIC/NTT DATA SERVICES CONFIDENTIAL
Amendment No. 6
4


